2017 IL App (1st) 160533

                                                                               FIRST DIVISION
                                                                               November 6, 2017
                                 No. 1-16-0533
______________________________________________________________________________

                                           IN THE
                                 APPELLATE COURT OF ILLINOIS
                                       FIRST DISTRICT


 GUISEPPINA DiFRANCO and EUGENIO                                )          Appeal from the
 DiFRANCO,                                                      )          Circuit Court of
                                                                )          Cook County
           Plaintiffs-Appellants,                               )
                                                                )
 v.                                                             )          No. 13 L 6288
                                                                )
 CONSTANCE KUSAR,                                               )          The Honorable
                                                                )          Edward S. Harmening,
           Defendant-Appellee.                                  )          Judge Presiding.


       PRESIDING JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Justices Harris and Mikva concurred in the judgment and opinion.

                                             OPINION


¶1     Guiseppina DiFranco sued Constance Kusar to recover for injuries that plaintiff sustained

in a motor vehicle accident. 1 At the jury trial, defendant admitted negligence, and thus the only

issues at trial were whether defendant’s negligence was the proximate cause of plaintiff’s injuries

and the amount of damages, if any. The jury entered a verdict in favor of plaintiff, and awarded

her $1000 for the reasonable expense of necessary medical care, treatment, and services

received; $0 for the loss of normal life; and $0 for pain and suffering. The circuit court denied

plaintiff’s posttrial motion for a new trial. The circuit court also granted in part and denied in part
       1
         Although both Guiseppina and Eugenio DiFranco were plaintiffs below and are listed as
appellants, the jury found in favor of Kusar and against Eugenio. Eugenio does not advance any argument
on appeal with respect to any of his claims or the jury’s verdict against him.
1-16-0533


plaintiff’s posttrial motion for costs. On appeal, plaintiff contends that: (1) the jury’s damages

award is against the manifest weight of the evidence; (2) the circuit court erred in denying her

motion for a new trial; and (3) the circuit court erred in denying in part her posttrial motion for

costs. We find no error and affirm.

¶2                                      BACKGROUND

¶3     The following facts were presented at trial.

¶4     On June 9, 2011, plaintiff was driving in stop-and-go traffic, and while stopped, her

vehicle was struck from behind by a vehicle operated by defendant. The collision caused

plaintiff’s vehicle to hit the vehicle in front of hers. It also caused her body to move forward and

backward, and her knees struck the dashboard. Immediately following the collision, she

experienced pain in her neck, back, and arm. She was taken by ambulance to GlenOaks Hospital

(GlenOaks). She testified that while she was in the emergency room, her pain was a 9 on a scale

of 1 to 10. At GlenOaks, she was examined and instructed to follow up with her family

physician, Edwin W. Anderson, M.D. On June 13, 2011, plaintiff followed up with Dr.

Anderson.

¶5     Dr. Anderson’s evidence deposition was admitted into evidence at trial. He testified that

plaintiff told him that she had pain in her arm, neck, and back related to the June 9 collision. Dr.

Anderson examined plaintiff and found tenderness in her lower back, a normal range of motion

of the neck, a normal shoulder exam, a normal elbow exam, and tenderness in the right pelvis

area. He stated that plaintiff reported she felt “moderate pain.” He concluded that she sustained a

cervical strain, an arm strain, a forearm strain, and a back strain. Dr. Anderson recommended

that plaintiff undergo physical therapy and take over-the-counter pain relievers. According to

plaintiff, she performed her physical therapy at GlenOaks.



                                                 2
1-16-0533


¶6     Dr. Anderson examined plaintiff again on July 15, 2011. He stated that she complained of

pain radiating down from her neck into her right arm and lower back. Dr. Anderson determined

that this new complaint was related to the June 9 collision and that plaintiff sustained an injury to

her lower back and neck from the collision. He recommended that she continue with her physical

therapy and gave her prednisone for her inflammation and swelling. He also referred her to Dr.

Lawrence Frank, a nonsurgical back doctor, because her condition was “worsening with physical

therapy and not improving.”

¶7     According to plaintiff, Dr. Frank recommended that she undergo physical therapy at

GlenOaks, which she did for four months. After completing the physical therapy, Dr. Franks told

plaintiff to follow up with Dr. Anderson if her pain continued. Plaintiff testified that she was still

experiencing pain after January 12, 2012, and that her pain got worse.

¶8     Dr. Anderson examined plaintiff again on August 9, 2012, when she came in complaining

of right arm and hand numbness. Dr. Anderson concluded that the pain was possibly nerve

related, “either carpel tunnel or cervical radiculopathy,” and his “working assumption” was that

this was related to the June 9 collision. He recommended that plaintiff get an electromyelogram

(EMG), which was performed at Alexian Brothers Medical Center. Based on the results of the

EMG, Dr. Anderson concluded that plaintiff had “a pinched nerve in the cervical area as well as

a right carpal tunnel syndrome” and that the pinched nerve was due to the June 9 collision.

¶9     On August 20, 2012, Dr. Anderson recommended that plaintiff undergo an MRI, the

results of which demonstrated “multiple abnormalities in the cervical spine.” Dr. Anderson stated

that, based on his education and examinations of plaintiff, the course of treatment he

recommended was necessary as a result of the June 9 collision.




                                                  3
1-16-0533


¶ 10   Plaintiff testified that Dr. Anderson referred her to Dr. Rosenblatt, whom plaintiff

described as a “bone specialist.” Dr. Rosenblatt prescribed physical therapy, which plaintiff

underwent at Athletico.

¶ 11   At trial, plaintiff offered into evidence bills she had received for treatment following the

June 9, 2011, collision. In total, she was billed $29,331.88, which included amounts billed for the

emergency room visit on June 9, 2011, her follow-up visits with doctors Anderson, Frank, and

Rosenblatt, her physical therapy, all of her diagnostic testing, and her prescriptions.

¶ 12   Julie Johnson, a customer service supervisor from Adventist Midwest Health, with which

GlenOaks is affiliated, testified that GlenOaks’s bills reflected reasonable and customary charges

for services rendered in the GlenOaks emergency room, as well as for X-rays, labs, and physical

therapy. On cross-examination, Johnson stated that she did not know how much other hospitals

charged for similar services. She acknowledged that GlenOaks uses current procedural

terminology (CPT) codes, which were developed by the American Medical Association and

which are used by all medical providers to mean the same thing for a geographical location.

Johnson acknowledged that she would not know whether the CPT codes used on a GlenOaks bill

accurately reflected the actual clinical services provided. Plaintiff’s emergency room bills

reflected that she was billed twice for X-rays, and was billed under CPT code 99284, which

designates a level 4 severe condition. Johnson also could not say why plaintiff was charged

under CPT code 99288 for “direct advanced life support,” and acknowledged that she could not

say that such a charge was usual or customary under the circumstances.

¶ 13   Defendant presented the evidence deposition of Dr. Richard Rabinowitz, an orthopedic

surgeon, as her expert witness. Dr. Rabinowitz testified that he had reviewed plaintiff’s medical

records from both before and after the collision. Plaintiff’s records showed documented



                                                  4
1-16-0533


complaints dating back to 2003 that were similar to the complaints plaintiff had after the

collision. In 2003, she was diagnosed with cervical brachial syndrome, brachial neuralgia,

myofacial pain, and cervical region pain, which Dr. Rabinowitz described as “pain about the

neck and referred pain into the shoulder and arm.” Plaintiff also had pain between her shoulder

blades, as well as some finger numbness. In 2005, plaintiff presented to Dr. Anderson with

complaints of “numbness and pain and tingling in the right arm into the right hand and wrist,”

which resulted in plaintiff being restricted from repetitive motion activities. In February 2009,

plaintiff was seen by a Dr. Goldberg. Plaintiff presented with a collection of complaints,

including numbness in her right hand and pain in her thumb, index finger, and middle finger and

pain in her right shoulder, with no suggestion of trauma. Dr. Goldberg diagnosed plaintiff with

carpel tunnel syndrome. In October 2009, Dr. Anderson had a series of phone conversations with

plaintiff about an X-ray of her shoulder. He noted that she had neck pain near where her shoulder

and neck meet but in a different area than what was reflected on the X-ray. In Dr. Rabinowitz’s

opinion, plaintiff’s complaints from 2003 forward were part of the same continuum of

symptoms. In November 2009, plaintiff again complained of pain in her neck and upper arm.

Between June and August 2010, she again complained of pain in the neck and radiating into the

shoulder, and in August 2010, she still had symptoms in those areas. Dr. Rabinowitz described

plaintiff’s pain in her neck, shoulder, and arm as “chronic.”

¶ 14     Furthermore, on June 9, 2011, before the accident giving rise to the claims here, plaintiff

called Dr. Anderson’s office complaining about her right arm and hand falling asleep and having

a burning sensation that would wake her up while sleeping, accompanied by numbness and

tingling. Dr. Anderson’s office called her back later that day saying that it sounded like a pinched

nerve.



                                                  5
1-16-0533


¶ 15   Dr. Rabinowitz also reviewed plaintiff’s medical records from after the accident. In the

emergency room, plaintiff complained of pain in the back of her neck that radiated into her right

shoulder. The emergency room records did not reflect any prior history of neck, shoulder, or arm

pain. The records stated that plaintiff was alert with no acute distress. An examination suggested

a full range of motion in the upper extremities without pain or tenderness. An X-ray showed no

acute injury, although it did show some degenerative change. Dr. Rabinowitz acknowledged that

plaintiff was diagnosed in the emergency room as having a cervical strain and added that “the

most troubling part is that there aren’t the typical physical findings that we would see for [a

cervical strain], but given her complaints and her continuum of care, I felt it was reasonable to

assume based on her subjective complaints that she had a cervical strain.” He explained that

“there was no evidence of tenderness or spasm or significant restricted motion. There was no

evidence of contusion.” He agreed that “the treatment that she received relating to this cervical

strain was appropriate and fair from the time of the automobile collision through her release from

Dr. Frank in January of 2012.” Dr. Rabinowitz did not state that the treatment plaintiff received

was necessary.

¶ 16   On September 25, 2015, the jury found in favor of plaintiff and against defendant. The

jury awarded plaintiff $1000 for “the reasonable expenses of necessary medical care, treatment,

and services rendered.” The jury awarded plaintiff $0 for “pain and suffering experienced as a

result of the injuries,” and $0 for “loss of a normal life experienced.” Also on September 25,

2015, the circuit court entered a judgment in favor plaintiff on the jury’s verdict.

¶ 17   Plaintiff filed a timely motion for a new trial, arguing that the jury’s verdict was against

the manifest weight of the evidence. Plaintiff also filed a motion for costs. On January 20, 2016,

the circuit court denied the motion for a new trial and granted in part and denied in part



                                                  6
1-16-0533


plaintiff’s motion for costs. The circuit court awarded plaintiff $2264 in costs ($567 in filing

fees, $60 for service fees, and $1637 for the evidence deposition of Dr. Anderson) but did not

award plaintiff an additional $243.67 in requested “witness fees.” Plaintiff filed a timely notice

of appeal from the jury’s verdict, the denial of her motion for a new trial, and the partial denial of

her motion for costs.

¶ 18                                        ANALYSIS

¶ 19   On appeal, plaintiff argues that the jury’s verdict was against the manifest weight of the

evidence because the jury ignored “proven elements of damages.” She also argues that the circuit

court abused its discretion by denying her motion for a new trial. We address these arguments

together. She also argues that the circuit court abused its discretion by denying in part her

posttrial motion for costs. We address this argument in turn.

¶ 20   Plaintiff’s first argument on appeal is that the circuit court abused its discretion in

denying her motion for a new trial because the jury’s verdict was against the manifest weight of

the evidence. She contends that the jury ignored “proven elements of damages” because Dr.

Rabinowitz testified that the medical treatment she received from the date of the accident to her

discharge by Dr. Frank, totaling $15,770.88, was “necessary and reasonable.” According to

plaintiff, Dr. Rabinowitz testified that the treatment “was necessitated by the collision and was

reasonable and customary for the injuries she sustained.” She argues that Dr. Rabinowitz

testified that plaintiff sustained an “objective injury” as a result of the collision, specifically

tenderness in her back, and that the treatment she received in the emergency room at GlenOaks

was reasonable and necessary. She further contends that she received a medical bill from the

emergency room totaling $3742.75, and therefore, the jury ignored a proven element of damages

when it awarded her only $1000. Additionally, she argues that the jury’s award of $0 for pain



                                                  7
1-16-0533


and suffering was against the manifest weight of the evidence because it was “uncontroverted”

that she suffered an injury, and that the medical treatment she received for that injury was

“reasonable, customary, and necessary.”

¶ 21      When ruling on a motion for a new trial, the circuit court weighs the evidence and

determines if the jury’s verdict is contrary to the manifest weight of the evidence. Lawlor v.

North American Corp. of Illinois, 2012 IL 112530, ¶ 38. “A verdict is against the manifest

weight of the evidence only where the opposite result is clearly evident or where the jury’s

findings are unreasonable, arbitrary and not based upon any of the evidence.” (Internal quotation

marks omitted.) Young v. Alden Gardens of Waterford, LLC, 2015 IL App (1st) 131887, ¶ 46.

We will only reverse the circuit court’s ruling on a motion for a new trial where the moving party

affirmatively shows the circuit court abused its discretion. Velarde v. Illinois Central R.R. Co.,

354 Ill. App. 3d 523, 537-38 (2004). “In determining whether the trial court abused its discretion,

the reviewing court should consider whether the jury’s verdict was supported by the evidence

and whether the losing party was denied a fair trial.” Maple v. Gustafson, 151 Ill. 2d 445, 455

(1992).

¶ 22      The standard for an award of compensatory damages under Illinois law is whether a

reasonable jury could have awarded the damages it did. People ex rel. Department of

Transportation v. Smith, 258 Ill. App. 3d 710, 715-16 (1994). A reviewing court will overturn a

jury verdict when damages are manifestly inadequate because the proven elements of damages

were ignored, or if the amount awarded bears no reasonable relationship to the loss suffered by

the plaintiff. Id. Illinois courts have repeatedly held that the amount of damages to be assessed is

peculiarly a question of fact for the jury and that great weight must be given to the jury’s

decision. Snelson v. Kamm, 204 Ill. 2d 1, 36-37 (2003). “The mere fact that the verdict is less



                                                 8
1-16-0533


than the claimed damages does not necessarily mean the award is inadequate *** since the jury

is free to determine the credibility of the witnesses and to assess the weight accorded to their

testimony.” Montgomery v. City of Chicago, 134 Ill. App. 3d 499, 502 (1985).

¶ 23   We conclude that the circuit court did not abuse its discretion by denying plaintiff’s

motion for a new trial because the jury’s verdict was not against the manifest weight of the

evidence, since a reasonable jury could conclude that not all of the treatment plaintiff received

was reasonable and necessary, and that she was not entitled to compensation for the full amount

of the services for which she was billed. First, plaintiff’s argument that the jury ignored “proven

damages” is unfounded because the issues of whether the accident was the proximate cause of

her injuries and whether the treatment she received was necessary were disputed. She repeatedly

asserts that Dr. Rabinowitz testified that her treatment was “necessary,” but her assertion is not

supported by the record. Dr. Rabinowitz testified that, based on plaintiff’s subjective complaints,

he assumed that she suffered a cervical strain, although he qualified that assumption by stating

that the physical findings in the emergency room records were not typical of a cervical strain. He

further explained that GlenOaks’s emergency room records contained no evidence of the typical

signs associated with cervical strain, which include tenderness, spasm, significant restricted

motion, and contusion. Dr. Rabinowitz acknowledged that the treatment plaintiff received from

the time she went to the emergency room on the date of the accident to the time she was

discharged by Dr. Frank was appropriate, but he never agreed that it was necessary. The

questions of whether defendant’s negligence was the proximate cause of plaintiff’s injuries and

whether the treatment she received for those injuries was reasonable and necessary were disputed

at trial. We therefore reject plaintiff’s claim that the jury ignored “proven damages.”




                                                 9
1-16-0533


¶ 24   Furthermore, the jury heard testimony from which it could conclude that plaintiff lacked

credibility. The jury heard that plaintiff did not provide the GlenOaks emergency room

physicians with a history of her neck, back, and shoulder pain, including the numbness she

experienced immediately prior to the accident. Plaintiff testified that she experienced “minor

aches and pains” before the accident. But the jury also heard that plaintiff repeatedly sought

treatment for pain in those areas since 2003. Plaintiff testified that when she was in the

emergency room at GlenOaks, her pain was a 9 out of 10, but the GlenOaks emergency room

records stated that she was not in any acute distress following the accident. Here, the jury heard

all of the evidence and determined that plaintiff was entitled to compensation for some but not all

of the treatment she received for the injury she sustained in the accident.

¶ 25   Plaintiff relies on Anderson v. Zamir, 402 Ill. App. 3d 362 (2010), to support her

argument that she is entitled to a new trial. Anderson is distinguishable. There, the plaintiff sued

to recover for injuries she sustained to her neck and shoulder in a car accident. The defendants

admitted liability for the injury to plaintiff’s neck but contested liability as to the plaintiff’s

shoulder injury. Id. at 364-65. At trial, the plaintiff’s physicians testified that the plaintiff’s

shoulder injury was caused by the accident. Id. at 365-67. The defendants presented no evidence

to contradict the plaintiff’s evidence. Id. at 368. Despite the uncontested evidence related to

causation and uncontested evidence that the plaintiff’s nearly $29,000 in medical bills were

necessary and reasonable, the jury awarded the plaintiff only $5000 in damages. Id. We reversed

and remanded for a new trial on the issues of damages, finding that “the jury’s verdict simply

bears no reasonable relationship to the injuries established by [the plaintiff] at the trial, and

accordingly, the damages award must be reversed.” Id. Here, defendant presented contrary

evidence from which the jury could conclude that plaintiff had preexisting pain in her neck,



                                                 10
1-16-0533


shoulder, and back and that the accident was not the cause of all of plaintiff’s injuries.

Furthermore, the jury heard testimony that called into doubt whether all of the emergency room

charges were necessary or reasonable. We find that Anderson is factually distinguishable and

therefore does not control the outcome here.

¶ 26   We also find unpersuasive plaintiff’s reliance on Tipsword v. Johnson, 59 Ill. App. 3d

834 (1978). There, plaintiffs sued to recover for injuries sustained in an automobile accident. The

plaintiffs went to the emergency room, where they were diagnosed as having suffered “inertia

strain of the neck.” Id. at 835. The jury found that the defendants were liable for plaintiff’s

injuries but awarded the plaintiff $0 in damages. Id. We reversed because there was no dispute

that the plaintiffs had suffered injuries and incurred medical expenses as a result, and therefore

the jury’s award of no damages was erroneous. Id. at 837. Tipsword is distinguishable because

there, the jury awarded $0 in damages despite there being no dispute that the plaintiffs were

injured and incurred some medical expenses that were indisputably related to their injuries. Here,

the jury awarded plaintiff $1000 in damages for medical expenses, which suggests that the jury

believed that plaintiff incurred some medical expenses for injuries caused by defendant, but that

plaintiff was not entitled to the full measure of damages that she sought.

¶ 27   We also reject plaintiff’s argument that the jury’s verdict was against the manifest weight

of the evidence because she was awarded damages that were less than the emergency room bill

she received. The jury heard testimony from Julie Johnson that called into doubt whether

plaintiff was accurately billed for the emergency room services she received. There was evidence

that plaintiff may have been billed twice for X-rays, and that the coding of the medical services

did not objectively correspond to plaintiff’s condition as reflected in the emergency room




                                                11
1-16-0533


records. A reasonable jury could conclude that not all of the emergency room services for which

plaintiff was billed were necessary or reasonable.

¶ 28   Next, plaintiff argues that the jury’s award of $0 for pain and suffering is against the

manifest weight of the evidence because the jury ignored “proven elements damages” related to

pain and suffering. She contends that there was no evidence to contradict Dr. Anderson’s

testimony that plaintiff suffered pain as a result of the injuries she sustained in the collision, or

Dr. Rabinowitz’s testimony that she suffered a cervical strain. But as discussed, Dr. Rabinowitz

testified that there were no objective signs of cervical strain, and that he assumed, based on

plaintiff’s subjective complaints, that plaintiff suffered a cervical strain. Our supreme court has

explained that “[a]n award for pain and suffering is especially difficult to quantify.” Snover v.

McGraw, 172 Ill. 2d 438, 448 (1996). We are to consider the distinction between subjective

complaints of pain and objective symptoms. Id. at 449. The court explained:

               “In cases in which a plaintiff’s evidence of injury is primarily subjective in nature

               and not accompanied by objective symptoms, the jury may choose to disbelieve

               the plaintiff’s testimony as to pain. In such a circumstance, the jury may

               reasonably find the plaintiff’s evidence of pain and suffering to be unconvincing.”

               Id.

¶ 29   Here, we find that the jury could reasonably conclude that plaintiff’s complaints of pain

and suffering were unconvincing and that she was not entitled to any damages for pain and

suffering. All of her complaints of pain were subjective. In June 2011, Dr. Anderson concluded

that plaintiff sustained a cervical strain, arm strain, forearm strain, and back strain based on his

evaluation of her as well as her subjective complaints of moderate pain. Likewise, Dr.

Rabinowitz testified that GlenOaks’s medical records on the date of the accident reflected no



                                                 12
1-16-0533


objective findings of cervical strain and stated that plaintiff was in no acute distress. The jury

heard conflicting evidence regarding the amount of pain plaintiff was in when she went to the

GlenOaks emergency room on June 11, and could reasonably conclude that plaintiff’s trial

testimony regarding her pain level affected her credibility regarding the amount of pain she

experienced. Furthermore, the jury heard testimony that plaintiff had a history of pain in her

neck, shoulder, and back, and could reasonably conclude that any pain she experienced following

the accident was not caused by the accident itself. We find that the jury did not ignore any

proven elements of damages, as defendant presented some evidence challenging the proximate

cause of plaintiff’s injuries, and the jury was free to make credibility determinations regarding

whether plaintiff was entitled to compensatory damages for her subjective complaints of pain.

¶ 30   In sum, we find that there was at least some evidence from which the jury could conclude

that not all of the medical treatment that plaintiff received was necessary and related to the

accident, and that not all of the bills for the medical treatment she received were for services that

that were necessary or reasonable. Furthermore, the jury was free to consider and reject

plaintiff’s subjective complaints of pain and suffering when determining whether to award

compensatory damages for pain and suffering. The jury did not ignore any proven elements of

damages, and therefore we conclude that the jury’s verdict awarding plaintiff $1000 in damages

was not against the manifest weight of the evidence. And, by default, the circuit court did not

abuse its discretion by denying plaintiff’s motion for a new trial.

¶ 31   Finally, we consider whether the circuit court abused its discretion by denying in part

plaintiff’s posttrial motion for costs. Plaintiff contends that the circuit court disallowed $243.67

in “witness fees,” which she argues are recoverable under section 5-108 of the Code of Civil

Procedure (Code) (735 ILCS 5/5-108 (West 2014)). She argues that these costs were for record



                                                 13
1-16-0533


requests for medical bills and that “because the records were introduced at trial and are witness

fees, the trial court abused its discretion when it denied [her] request for [costs] pursuant to

[section 5-108 of the Code].” We disagree.

¶ 32   Section 5-108 of the Code provides:

               “If any person sues in any court of this state in any action for damages personal to

               the plaintiff, and recovers in such action, then judgment shall be entered in favor

               of the plaintiff to recover costs against the defendant, to be taxed, and the same

               shall be recovered and enforced as other judgments for the payment of money,

               except in the cases hereinafter provided.” Id.

Although this provision entitling a plaintiff to costs is mandatory, the statutory mandate is to be

narrowly construed because statutes permitting recovery of costs are in derogation of the

common law. Moller v. Lipov, 368 Ill. App. 3d 333, 346-47 (2006). Our supreme court has

previously distinguished between taxable “court costs” and nontaxable “litigation costs.”

Vicencio v. Lincoln-Way Builders, Inc., 204 Ill. 2d 295, 302 (2003). “Court costs” are those

“charges or fees taxed by the court, such as filing fees, jury fees, courthouse fees, and reporter

fees,” whereas “litigation costs” are “the expenses of litigation, prosecution, or other legal

transaction, esp[ecially] those allowed in favor of one party against the other.” (Internal

quotation marks omitted.) Id. Section 5-108 of the Code “mandates the taxing of costs commonly

understood to be ‘court costs,’ such as filing fees, subpoena fees, and statutory witness fees, to

the losing party.” Id. Statutory witness fees include the “fees and mileage allowance provided by

statute for witnesses attending courts in this State.” (Internal quotation marks omitted.) Id. at

304. However, generally, a successful litigant is not entitled to recover the ordinary expenses of

litigation. Wiegman v. Hitch-Inn Post of Libertyville, Inc., 308 Ill. App. 3d 789, 804 (1999).



                                                14
1-16-0533


¶ 33    The “witness fees” here are nontaxable litigation costs. Plaintiff fails to acknowledge the

distinction between a taxable court cost and a nontaxable litigation cost. She cites no authority to

support her claim that the costs she incurred to secure medical bills that were then introduced as

exhibits at trial constitute “court costs.” She makes no argument that the “witness fees” were for

statutory witness costs for transportation or attendance at court, as described in Vicencio. Instead,

the “witness fees” appear to be nothing more than the costs to secure medical bills, which are

costs that more closely resemble nontaxable litigation costs under section 5-108 of the Code.

Construing the statute narrowly, as we must, we decline to find that “witness fees” consisting of

record requests for medical bills later introduced as exhibits at trial amount to taxable court costs.

The circuit court did not abuse its discretion when it declined to award these expenses as costs to

plaintiff.

¶ 34                                      CONCLUSION

¶ 35    For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 36    Affirmed.




                                                 15